02/08/2022
        IN THE COURT OF CRIMINAL APPEALS OF TENNESSEE
                          AT JACKSON
                                 January 5, 2022 Session

             STATE OF TENNESSEE v. JOHNNY JACKSON, JR.

                  Appeal from the Circuit Court for Madison County
                         No. 20-345 Donald H. Allen, Judge
                      ___________________________________

                            No. W2021-00208-CCA-R3-CD
                        ___________________________________


A Madison County grand jury indicted the defendant, Johnny Jackson, Jr., for aggravated
kidnapping, aggravated assault by strangulation, and domestic assault. After a trial, a jury
convicted the defendant of aggravated assault by strangulation and domestic assault and
acquitted the defendant on the charge of aggravated kidnapping. Following a sentencing
hearing, the trial court imposed concurrent terms of fifteen years for aggravated assault and
eleven months and twenty-nine days for domestic assault to be served in the Tennessee
Department of Correction. The trial court also affirmed the total effective fine of $2500
imposed by the jury. On appeal, the defendant contends the trial court erroneously relied
on an inapplicable enhancement factor and failed to find any mitigation, and therefore,
erred in sentencing the defendant to the maximum term of fifteen years. Additionally, the
defendant claims the trial court erred in affirming the fine imposed by the jury without
conducting the proper analysis and review. After reviewing the record and considering the
applicable law, we conclude the trial abused its discretion in applying one enhancement
factor, failing to find any mitigation despite proof of the same in the record, and failing to
conduct the proper analysis of the fine imposed by the jury. Therefore, we modify the
defendant’s sentence for aggravated assault to thirteen years and remand the matter to the
trial court for the limited purpose of properly reviewing the jury imposed fine.


Tenn. R. App. P. 3 Appeal as of Right; Judgment of the Circuit Court Reversed and
                                    Remanded

J. ROSS DYER, J., delivered the opinion of the court, in which CAMILLE R. MCMULLEN and
JILL BARTEE AYERS, JJ., joined.

Jessica F. Butler, Assistant Public Defender, Franklin, Tennessee (on appeal) and Gregory
Gookin, Assistant Public Defender, Jackson, Tennessee (at trial), for the appellant, Johnny
Jackson, Jr.
Herbert H. Slatery III, Attorney General and Reporter; Ronald L. Coleman, Assistant
Attorney General; Jody Pickens, District Attorney General; and Joshua Dougan, Assistant
District Attorney General, for the appellee, State of Tennessee.

                                         OPINION

                              Facts and Procedural History

        On October 16, 2019, the victim, Jessica Jackson, was working at the Dollar Tree
in Jackson, Tennessee. That evening, she left work between 5:00 and 6:00 p.m. and found
the defendant, who she described as “antsy,” waiting for her in the parking lot. Though
the defendant and the victim were married, they were not living together at the time because
of the defendant’s drug use. While sitting in the victim’s car in the Dollar Tree parking
lot, the defendant asked the victim to drive him to buy drugs for the both of them. When
the victim refused, the defendant “grabbed me by the back of my head – my hair by the
back of my head, and he told me that, ‘We’re gonna go. You’re gonna take me.’” The
victim testified that the defendant then placed a box cutter to her throat and stated, “If you
think that you’re going to tell me no, you’re not going to. I will show you.” After being
threatened, the victim drove the defendant to buy crack cocaine.

       After the defendant purchased the drugs, the two returned to the victim’s apartment
where they both “did the drugs.” The victim described the defendant as paranoid.
According to the victim, “[the defendant] was accusing me of cheating on him. He accused
me of the people outside knocking on the windows, and since I won’t come and look at the
noise with him, that means that I’m signaling to people to come help me, to – that I want
to go and be with them, not that I want to be there with [the defendant].” The victim also
described the defendant as “extremely jealous and agitated.” The defendant refused to
allow the victim to leave his presence, and anytime the victim stood up and attempted to
move around the apartment, the defendant would ask where she was going. When she tried
to make a run for the door, the defendant knocked her to the ground and told her she was
“not going anywhere” and was “not calling the cops.” At some point during the evening,
the defendant jumped on top of the victim, pinning her to the ground, and started punching
and choking her. The defendant then suddenly stopped “and it was like it was nothing.”

       The next morning, the defendant told the victim they were leaving and instructed
her to get dressed, clean her face, and “put some makeup on so [she did not] look so bad.”
According to the victim, the defendant, while looking at the victim’s face, stated, “I can’t
believe I did that. I’m sorry.” The defendant then got ice and put it on the victim’s bruises.



                                            -2-
        After leaving the victim’s apartment, the two drove around before stopping at the
Dollar General so the defendant could get a snack. When the defendant excited the vehicle,
he left the keys and the victim in the vehicle. As soon as the defendant entered the store,
the victim drove to a gas station down the street where she called 911. Officers responded
to the 911 call and met the victim at the gas station where they took photographs of her
injuries and took her statement. After speaking with the officers at the gas station, the
victim went to the Safe Hope Center to “file an official report.”

        On cross-examination, the victim stated she met the defendant between 5:00 and
6:00 p.m. that evening, but they did not purchase the drugs until 10:00 p.m. The victim,
however, could not account for the four to five hours between meeting the defendant and
buying the drugs. The victim also admitted she told officers that the defendant left the
apartment at some point after they had returned from buying drugs and that she had locked
the door after the defendant left. When asked if she remembered telling the police they
had fallen asleep at some point that evening and did not wake until 1:00 p.m. the next day,
the victim stated, “I don’t remember specifically saying that, no.” Finally, the victim
testified that on October 30th, about two weeks after the incident, she found a box cutter in
her apartment and turned it over to law enforcement.

       Following deliberations, the jury found the defendant guilty of aggravated assault
by strangulation and domestic assault. The jury acquitted the defendant on the charge of
aggravated kidnapping. The trial court subsequently sentenced the defendant to a
maximum term of fifteen years for aggravated assault and eleven months and twenty-nine
days for domestic assault with the terms to be served concurrently to one another but
consecutively to his prior sentence from Weakley County. This timely appeal followed.

                                         Analysis

        On appeal, the defendant contends the trial court erred in sentencing him to the
maximum sentence. More specifically, the defendant insists the trial court erred in finding
the defendant possessed a deadly weapon during the commission of the offense, placing
undue weight on the defendant’s prior criminal history, and failing to find any mitigation,
despite proof of the defendant’s mental health issues and chronic drug use. Additionally,
the defendant claims the trial court erred in affirming the fine imposed by the jury without
conducting the proper analysis and review. The State submits the trial court properly
sentenced the defendant to the maximum term and properly affirmed the fine imposed by
the jury. However, after our review of the record and the applicable law, we conclude the
trial court abused its discretion in applying enhancement factor (9) as it was not supported
by the record and in failing to find and/or even consider any mitigation despite proof of the
defendant’s mental health history. Additionally, the trial court erred in affirming the fine
imposed by the jury without conducting the appropriate analysis. Accordingly, we reverse
                                            -3-
the defendant’s sentence for aggravated assault, impose a term of thirteen years, and
remand the matter to the trial court for the limited purpose of conducting a proper review
and analysis of the fine imposed by the jury.

      This Court reviews challenges to the length of a sentence within the appropriate
sentence range “under an abuse of discretion standard with a ‘presumption of
reasonableness.’” State v. Bise, 380 S.W.3d 682, 708 (Tenn. 2012).

       A trial court must consider any evidence received at the trial and sentencing hearing,
the presentence report, the principles of sentencing, counsel’s arguments as to sentencing
alternatives, the nature and characteristics of the criminal conduct, any mitigating or
statutory enhancement factors, statistical information provided by the Administrative
Office of the Courts as to sentencing practices for similar offenses in Tennessee, any
statement that the defendant made on his own behalf, and the potential for rehabilitation or
treatment. State v. Ashby, 823 S.W.2d 166, 168 (Tenn. 1991) (citing Tenn. Code Ann. §§
40-35-103 (2014), -210 (2014); State v. Moss, 727 S.W.2d 229, 236 (Tenn. 1986); State v.
Taylor, 744 S.W.2d 919 (Tenn. Crim. App. 1987)); see Tenn. Code Ann. § 40-35-102
(2014).

       Likewise, a trial court’s application of enhancement and mitigating factors are
reviewed for an abuse of discretion with “a presumption of reasonableness to within-range
sentencing decisions that reflect a proper application of the purposes and principles of our
Sentencing Act.” Bise, 380 S.W.3d at 706-07. “[A] trial court’s misapplication of an
enhancement or mitigating factor does not invalidate the sentence imposed unless the trial
court wholly departed from the 1989 Act, as amended in 2005.” Id. at 706. “So long as
there are other reasons consistent with the purposes and principles of sentencing, as
provided by statute, a sentence imposed . . . within the appropriate range” will be upheld
on appeal. Id.

      The defendant contests the trial court’s application of enhancement factor (9) – the
defendant possessed or employed a deadly weapon during the commission of the offense,
and the trial court’s failure to find and/or apply any mitigation despite proof of the
defendant’s struggles with drugs and alcohol and mental health issues. Additionally, the
defendant contends the trial court erred in affirming the fines imposed by the jury without
conducting a proper analysis.

       Here, the trial court found four enhancement factors applicable to the defendant’s
case: (1) the defendant has a previous history of criminal convictions or behavior in
addition to those necessary to establish the appropriate range; (8) the defendant failed to
comply with conditions of a sentence involving release into the community; (9) the
defendant possessed a deadly weapon during the commission of the offense; and (13) the
                                            -4-
defendant was on probation at the time the felony was committed. See Tenn. Code Ann. §
40-35-114 (1), (8), (9), (13)(D). Concerning the mitigation requested and presented by the
defendant, the trial court stated, “I just don’t find any mitigating factors to be present in
this case. He indicated he has had a past drug abuse history of cocaine, marijuana, and
ecstasy. So, you know, I don’t show any mitigating factors to be present.”

       Initially, we address the defendant’s contention that the trial court placed undue
emphasis on his prior history of criminal convictions and behavior. As found by the trial
court, the defendant’s prior criminal history spans twenty plus years and consists of a
plethora of criminal convictions and behavior, including but not limited to, traffic
violations, drug use and possession, sexual battery, evading and resisting arrest, burglary,
false imprisonment, and grand larceny. Additionally, the defendant violated the terms of
the Sexual Offender Registration and Monitoring Act and violated the terms of his
probationary sentences on several occasions. Accordingly, the record supports the trial
court’s application of enhancement factors (1), (8), and (13). While the defendant takes
issue with the trial court’s lengthy discussion concerning his prior history, we note that
three of the enhancement factors relied on by the trial court directly relate to the defendant’s
prior criminal history and that the trial court’s lengthy discussion of the that history is
supportive of the great weight it placed on those factors. Thus, we find no error in the
application of those factors.

         Next, however, we review the trial court’s finding that the defendant possessed a
deadly weapon during the commission of the offense. Per the indictment and the proof at
trial, all three offenses with which the defendant was charged took place after the defendant
and the victim bought drugs and returned to the victim’s apartment. The kidnapping
charge, on which the defendant was acquitted, was based on the defendant’s alleged refusal
to allow the victim to leave the apartment or summon for help while in the apartment. The
remaining charges on which the defendant was convicted, aggravated assault by
strangulation and domestic assault, also took place while the defendant and the victim were
in the apartment. While there was testimony that the defendant produced a box cutter when
he was initially in the car with the victim prior to buying drugs, there is no proof in the
record alleging that the defendant possessed the box cutter during the offenses that took
place in the apartment. Per the statute, the enhancement factor is applicable when a
defendant possesses the deadly weapon during the commission of the offense. See Tenn.
Code Ann. § 40-35-114 (9) (emphasis added). The proof at trial only establishes that the
defendant possessed the weapon some five plus hours prior to the commission of the
offense not during the commission of the offenses charged or on which the defendant was
convicted. Thus, this factor is not applicable to the defendant’s case and should not have
been relied on by the trial court.



                                             -5-
       Concerning the trial court’s determination that its review of the record failed to
produce any mitigation proof, we again disagree. During the sentencing hearing, defense
counsel noted for the trial court and requested mitigation based on the defendant’s struggles
with substance abuse and mental health issues. Specifically, defense counsel argued to the
court,

       But we would ask the [c]ourt also in mitigation to note, there is a history
       through [the defendant]’s own, I think, honest admission of substance abuse
       spanning many years that he’s tried to seek help in the past. He’s been there
       for – been to a treatment program he thought perhaps somewhere in
       Kentucky, but he does have other issues. He’s previously been diagnosed
       with schizophrenia, paranoia and depression, does receive some medications
       for that, and so we would ask the Court to consider that in mitigation as well.

Additionally, the pre-sentence report notes both the defendant’s substance abuse issues and
attempts at treatment and the fact that the defendant has been “diagnosed with
schizophrenia, paranoia, and depression” for which he was prescribed medication.
Moreover, the Strong R Needs Report states that the “[defendant] has a document[ed] or
verified official mental health diagnosis.” (emphasis added). The report also states that the
“[a]ssessor observed one or more indicators that suggest mental health evaluation may be
in order” and that “[s]ubject has had two or more in-patient stays for mental health
problems during his/her lifetime.” Finally, at trial, the victim testified concerning the
defendant’s struggles with drug addiction and described the defendant as “acting
paranoid,” “psychotic,” and a person with “a lot of rage.”

        Despite the above referenced proof, the trial court, when sentencing the defendant,
stated, “I just don’t find any mitigating factors to be present in this case. He indicated he
has had a past drug abuse history of cocaine, marijuana and ecstasy. So, you know, I don’t
show any mitigating factors to be present.” Clearly, the trial court’s determination that no
mitigation proof was contained within the record was erroneous. In its brief and during
oral argument before this Court, the State argued that the proof of mitigation was submitted
by the defendant and was, therefore, self-serving. This Court is taxed to find a scenario in
which mitigation proof would not be considered self-serving. The State also argues the
trial court’s comments are a recognition of mitigation but also a finding by the trial court
that little or no weight should be applied to the mitigation proof. This argument fails as
well. A complete review of the sentencing transcripts reveals the trial court went through
great efforts in discussing each enhancement factor applicable to the defendant’s sentence
and the weight the trial court assigned to that factor. However, in “considering” the
mitigation proof offered by the defendant, the trial court, as noted supra, simply stated it
did not find “any mitigation factors to be present in this case.” (emphasis added).

                                            -6-
        Based on the proof presented at trial and during the sentencing hearing, the record
clearly established the existence of mitigation proof in the form of prolonged drug history
and mental health issues, and therefore, the mitigation proof should have been considered
by the trial court under either factor (8), the defendant was suffering from a mental
condition that significantly reduced his culpability, or the “catch-all” factor (13), any other
factor consistent with the purposes of sentencing. See Tenn. Code Ann. § 40-35-113 (8),
(13). The mitigation offered by the defendant and established in the record should have
been considered and addressed by the trial court even if the trial court ultimately assigned
little or no weight to it. The trial court’s failure to recognize or consider the mitigation
proof submitted amounts to an abuse of discretion and removes the presumption of
reasonableness of the defendant’s sentence.

        Finally, the defendant challenges his fines as excessive and maintains the trial court
failed to make any findings in upholding the amount of the fines imposed by the jury. The
defendant urges this Court to conduct a de novo review of the issue and to reduce the
amount of the fines. The State concedes that the trial court failed to make any findings in
upholding the fines imposed by the jury; however, the State contends the fines are
appropriate and argues they should be affirmed. Upon our review of the record, it is clear
the trial court failed to conduct a proper review of the fines imposed by the jury; however,
based on the lack of proof and analysis in the record before us, we remand for further
proceedings based upon consideration of the appropriate and relevant factors.

        The defendant was subject to a maximum fine of $10,000 for his conviction for
aggravated assault and a maximum fine of $2500 for his conviction for domestic assault.
See Tenn. Code Ann. §§ 40-35-111(b)(3), (e)(1). In the instant matter, the jury imposed
fines of $1000 and $1500, respectively. When a criminal offense is punishable by a fine
in excess of $50.00, the jury is responsible for setting a fine, if any, within the ranges
provided by the legislature. Tenn. Code Ann. § 40-35-301(b). “When imposing sentence,
after the sentencing hearing, the [trial] court shall impose a fine, if any, not to exceed the
fine fixed by the jury.” Id. However, “the trial court may not simply impose the fine as
fixed by the jury.” State v. Blevins, 968 S.W.2d 888, 895 (Tenn. Crim. App. 1997). Rather,
the trial court’s imposition of a fine, within the limits set by the jury, must be based upon
the factors provided in the statutory sentencing act, including “the defendant’s ability to
pay that fine, and other facts of judgment involved in setting the total sentence.” State v.
Taylor, 70 S.W.3d 717, 723 (Tenn. 2002) (citation and quotation omitted). Although the
defendant’s ability to pay should be considered, it is not a controlling factor. State v.
Butler, 108 S.W.3d 845, 854 (Tenn. 2003). The trial court “must also consider other
factors, including prior history, potential for rehabilitation, financial means, and mitigating
and enhancing factors that are relevant to an appropriate, overall sentence.” Taylor, 70
S.W.3d at 723 (citing Blevins, 968 S.W.2d at 895). “The seriousness of a conviction

                                             -7-
offense may also support a punitive fine.” Id. (citing State v. Alvarado, 961 S.W.2d 136,
153 (Tenn. Crim. App. 1996)).

       This Court reviews fines as part of the sentence. See Taylor, 70 S.W.3d at 722-
23; State v. Bryant, 805 S.W.2d 762, 767 (Tenn. 1999). Accordingly, this Court reviews
the fines imposed by the trial court under an abuse of discretion standard with a
presumption of reasonableness. See Bise, 380 S.W.3d at 707; State v. Ashley K. Moyers,
No. E2013-01608-CCA-R3-CD, 2014 WL 2902253, at *7 (Tenn. Crim. App. June 25,
2014). The trial court made no findings in imposing the total fine of $2500 fixed by the
jury. As a result, the trial court’s decision is not entitled to a presumption of
reasonableness, and we may not defer to the trial court’s exercise of its discretionary
authority. See State v. Pollard, 432 S.W.3d 851, 863-64 (Tenn. 2013). While the
defendant requests this Court conduct a de novo review and impose appropriate fines, the
factors to be considered and weighed in imposing a fine require a fact-intensive inquiry.
Furthermore, where the trial court fails to place on the record any reason for a particular
sentencing decision, the most appropriate action is to remand the case to the trial court for
reconsideration. See Bise, 380 S.W.3d at 705, n.41. Therefore, we reverse the trial court’s
imposition of the fines and remand for further findings based upon consideration of the
relevant factors.

       While we recognize that Bise and its progeny hold that there are no “magic words”
that must be uttered by the trial court and that the misapplication of an enhancement factor
alone is not sufficient to amount to an abuse of discretion and remove the presumption of
reasonableness of a sentence, we also recognize that our supreme court and this Court have
also held that more than just lip service must be paid to the purposes and principles of
sentencing in order to maintain the presumption. Specifically, our supreme court has noted
that

       the imposition of a sentence on a criminal defendant is one of the most
       important decisions that trial courts are called upon to make because they
       invariably reduce a person’s liberty, often eliminating it entirely.
       Accordingly, it is imperative that trial judges approach the process only after
       thoroughly familiarizing themselves with the applicable provisions of
       our Sentencing Act.

               Moreover, although we emphasize that there are no “magic words”
       that trial judges must pronounce on the record, it is also critical that, in their
       process of imposing sentence, trial judges articulate fully and coherently the
       various aspects of their decision as required by our statutes and case law. As
       we recently reiterated, “our ruling in Bise specifically requires trial courts to
       articulate the reasons for the sentence in accordance with the purposes and
                                             -8-
       principles of sentencing in order for the abuse of discretion standard with a
       presumption of reasonableness to apply on appeal.” State v. Pollard, 432
       S.W.3d 851, 861 (Tenn. 2013) (citing Bise, 380 S.W.3d at 698-99).

State v. Trent, 533 S.W.3d 282, 292 (Tenn. 2017). Based on the foregoing, it is clear that
a trial court is required to articulate how the enhancement and mitigating factors it finds
applicable and the weight applied to each furthers and is in line with the purposes and
principles of sentencing. With this framework in mind, we find that when a trial court
simply states it has “considered the purposes and principles of sentencing,” misapplies an
enhancement factor that is not supported by the proof presented at trial, refuses to
acknowledge a mitigating factor that is fully supported by the proof presented, fails to
conduct the proper review and analysis of the fine imposed by the jury, and then fails to
articulate how all these things relate to and further the purposes and principles of
sentencing, then the trial court has abused its discretion and the presumption of
reasonableness is removed.

        Based on our conclusion that the trial court misapplied enhancement factor (9)
because no proof supported the factor, the trial court’s failure to find and even consider the
mitigation proof offered concerning the defendant’s mental health, and the trial court’s
failure to properly review and analyze the fines imposed by the jury, we determine the trial
court abused its discretion in sentencing the defendant. Because we have determined
enhancement factor (9) is not applicable and the defendant is entitled to some mitigation
based on his mental health issues, we reverse the defendant’s sentence of fifteen years for
aggravated assault and impose a sentence of thirteen years to be served concurrently with
his sentence of eleven months and twenty-nine days in the Tennessee Department of
Correction. Additionally, as noted, we remand the matter for review of the fines imposed
by the jury.

                                        Conclusion

       Based on the foregoing, we reverse the defendant’s sentence for aggravated assault,
amending the sentence to a term of thirteen years, and remand the matter to the trial court
for a hearing on the imposition of fines consistent with this opinion and the applicable law.




                                              ____________________________________
                                              J. ROSS DYER, JUDGE



                                            -9-